DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowah, Robert A., et al. "Hardware design and web-based communication modules of a real-time multisensor fire detection and notification system using fuzzy logic." in view of Javaid, Sakeena, et al. "Controlling energy consumption with the world-wide adaptive thermostat using fuzzy inference system in smart grid."
	Regarding claims 1 and 9, Sowah teaches “a method for managing a computing system, the method comprising: receiving a plurality of definitions of fuzzy logic management rules directed to managing a plurality of managed devices, the fuzzy logic management rules being expressed in fuzzy logic” (abstract “This paper presents the design and development of a fuzzy logic based multisensor fire detection system and a webbased notification system”); 
“implementing the fuzzy logic management rules” (fig. 1
    PNG
    media_image1.png
    239
    458
    media_image1.png
    Greyscale
which shows the rule base); and 
“managing operation of a computing system using the fuzzy logic management rules” (pg. 561 left col. last ¶ “To determine the fire status (the output), crisp sensor readings of the ambient environment are fuzzified (assign to a fuzzy set with a certain degree of membership), and then these inputs are processed using the rule base” wherein determining if there is a fire and then doing something about it is managing operation of the system), 
“including: gathering operational information about the managed devices pertinent to the fuzzy logic management rules” (previous citation, “To determine the fire status (the output), crisp sensor readings of the ambient environment are fuzzified (assign to a fuzzy set with a certain degree of membership), and then these inputs are processed using the rule base” wherein gathering sensor readings is gathering operation information); and 
While Sowah generally teaches an inference engine as shown in figure 1, Javaid more explicitly teaches “inferencing on the gathered operational information using a knowledge base as defined by the fuzzy logic management rules to manage the operation of the computing system” (Javaid pg. 66 right col. last ¶ “The Fuzzy inference systems used in this technique are Mamdani and Sugeno for inferring the defined fuzzy rules. All rules are defined on the basis of human intuition, which is efficient and effective. The proposed system takes into account different parameters and information that directly relate to energy management and thermal comfort in residential buildings”)  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sowah with Javaid since both pertain to fuzzy logic/rules system and inferencing. By using the explicitly teachings of inference from Javaid, one would have better and more optimal fuzzy rule/logic generation and/or analysis. 
Note that independent claim 9 recites the same substantial subject matter as independent claim 1, only differing in embodiment. As such, it is subject to the same rejection. The difference in embodiment, including a non-transitory computer-readable medium be inherent to any computing systems such as the ones of Sowah and Javid, which would normally have a form of memory and describe a general computing system. 
Regarding claim 14, Sowah teaches “a computing system, comprising: a plurality of managed devices” (abstract “This paper presents the design and development of a fuzzy logic based multisensor fire detection system and a webbased notification system”); and 
“a computing system fuzzy logic tool, including: an interface through which, in operation, a user may enter a plurality of definitions for fuzzy logic management rules” (pg. 563 right col. “The fire device management interface allows the system administrator to log in to the fire notification system and manage the fire devices. With the correct privileges, a user can log in to the system and add, delete, and update fire detection device information.”), “the fuzzy logic management rules being expressed in fuzzy logic” (abstract “a fuzzy logic system was implemented using an Arduino development board with inputs from an MQ2 smoke sensor, a TMP102 temperature sensor, and a DFRobot flame sensor.”); 
“a knowledge base containing fuzzy logic rules about computing system management” (fig. 1
    PNG
    media_image1.png
    239
    458
    media_image1.png
    Greyscale
which shows the rule base); and 
While Sowah generally teaches an inference engine as shown in figure 1, Javaid more explicitly teaches “an inferencing engine that, in operation, applies the fuzzy logic rules to implement the computing system management fuzzy logic rules and manage the managed devices” (Javaid pg. 66 right col. last ¶ “The Fuzzy inference systems used in this technique are Mamdani and Sugeno for inferring the defined fuzzy rules. All rules are defined on the basis of human intuition, which is efficient and effective. The proposed system takes into account different parameters and information that directly relate to energy management and thermal comfort in residential buildings”)  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sowah with Javaid since both pertain to fuzzy logic/rules system and inferencing. By using the explicitly teachings of inference from Javaid, one would have better and more optimal fuzzy rule/logic generation and/or analysis. 
Regarding claims 2, 10, and 15, the Sowah and Javaid references have been addressed above. Sowah further teaches “wherein the operational information is at least one of real- time operational information and stored operational information” (abstract “a fuzzy logic system was implemented using an Arduino development board with inputs from an MQ2 smoke sensor, a TMP102 temperature sensor, and a DFRobot flame sensor.”)
Regarding claims 3, the Sowah and Javaid references have been addressed above. Sowah further teaches “wherein the operational information includes the real-time operational information and the real-time operational information includes at least one of solicited operational information and unsolicited operational information” (abstract “a fuzzy logic system was implemented using an Arduino development board with inputs from an MQ2 smoke sensor, a TMP102 temperature sensor, and a DFRobot flame sensor.” wherein smoke data is data that is wanted, i.e. solicited)  
Regarding claim 4, the Sowah and Javaid references have been addressed above. Sowah further teaches “wherein the operational information includes the stored operational information and the stored operational information includes at least one of logged data and archived plans” (abstract “, a fuzzy logic system was implemented using an Arduino development board with inputs from an MQ2 smoke sensor, a TMP102 temperature sensor, and a DFRobot flame sensor.”)  
Regarding claims 5 and 11, the Sowah and Javaid references have been addressed above. Sowah further teaches “wherein the operational information is further pertinent to analytics of a computing system” (abstract “With access granted to the web-based system, the fire and rescue crew also get notified in real-time with location information.”, the smoker and sensor data is important information to the fire detection system)  
Regarding claims 6, 12, and 16, the Sowah and Javaid references have been addressed above. Sowah further teaches “wherein implementing the fuzzy logic management rules includes implementing the fuzzy logic management rules on a managed device” (pg. 565 Conclusion “this system employs a multisensor approach whereby the outputs of three sensors sensing three different fire signature parameters (smoke, flame, temperature) contribute to the fire alert decision and hence produce a more reliable fire detection system devoid of false alarms”)  
Regarding claims 7, 13, and 17, the Sowah and Javaid references have been addressed above. Sowah further teaches “wherein implementing the fuzzy logic management rules includes implementing the fuzzy logic management rules in a management system” (fig. 1 
    PNG
    media_image1.png
    239
    458
    media_image1.png
    Greyscale
which shows the logic system)
Regarding claim 8, the Sowah and Javaid references have been addressed above. Sowah further teaches “wherein implementing the fuzzy logic management rules includes implementing the fuzzy logic management rules in a management system” (pg. 560 §II “Fuzzy logic provides an easy way of dealing with uncertain data from multiple sensors by aggregating these to make a decision. For instance, a crisp temperature value may be classified into cold, normal, or hot fuzzy set with a degree through fuzzification. This allows the use of the “IF THEN” rules defined in the rule base to make a decision. This fuzzy decision is then defuzzified into a crisp output value. For each sensor input (linguistic variable), three (3) fuzzy sets were created using grade, reverse grade, and triangular membership functions.”).
Regarding claim 18, the Sowah and Javaid references have been addressed above. Sowah further teaches “wherein the computing system is networked and the management system is a network management system” (abstract “, a fuzzy logic system was implemented using an Arduino development board with inputs from an MQ2 smoke sensor, a TMP102 temperature sensor, and a DFRobot flame sensor” i.e. a network of sensors)
Regarding claim 19, the Sowah and Javaid references have been addressed above. Javaid further teaches “wherein the management system includes at least one of a device manager and an analytics engine” (fig. 1 which shows the entire system)
Regarding claim 20, the Sowah and Javaid references have been addressed above. Sowah further teaches “wherein the computing system fuzzy logic tool is an application, a daemon, or a service” (abstract “a fuzzy logic system was implemented using an Arduino development board with inputs from an MQ2 smoke sensor, a TMP102 temperature sensor, and a DFRobot flame sensor” which is a service for detecting fires)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124